865 F.2d 1329
275 U.S.App.D.C. 230
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES COUNCIL 214AFL-CIO, Appellant,v.FEDERAL LABOR RELATIONS AUTHORITY.
No. 88-1234.
United States Court of Appeals, District of Columbia Circuit.
Dec. 30, 1988.

Before RUTH B. GINSBURG and SILBERMAN, Circuit Judges, and FLOYD R. GIBSON,* Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit.
JUDGMENT
PER CURIAM.


1
This petition for review of an order of the Federal Labor Relations Authority was briefed and argued by counsel.  On full consideration of the issues presented, the court has determined that disposition of the case without opinion is appropriate.  See D.C.Cir.R. 14(c).


2
Our review of the record and arguments, both written and oral, satisfies us that the FLRA's ruling is reasonably defensible as consistent with the statute and the Authority's precedent.  Substantially for the reasons indicated by the Authority in its January 25, 1988 decision, it is


3
ORDERED and ADJUDGED that the petition for review be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 294(d)